         Case 1:18-cv-01794-PWG Document 28 Filed 09/09/19 Page 1 of 5
                        UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
                                     SOUTHERN DIVISION


 LEAH CAMPER, et al.,

                Plaintiffs,

 v.                                                        Civil No. 1:18-cv-01794-PWG

 NATIONAL SECURITY AGENCY, et al.,                         Judge Paul W. Grimm

                Defendants.



               PLAINTIFFS’ MOTION FOR LIMITED RECONSIDERATION

Comes now the Plaintiffs and hereby request based upon Fed. R/ Civ. P. 60(b) the Court to clarify

one issue in order that the record is fully developed. That issue is whether a plaintiff can sue

independent contractors vis a vis Federal government “employees” as a result of filing a civil action

in Federal District Court which involves the conduct of a government agency. In other words, does

the Federal Tort Claims Act (FTCA) automatically bar such conduct.

Plaintiffs have alleged in their complaint that, in addition to government “employees,” there were

independent contractors involved in the activities directed against Plaintiff and her mother –see

Complaint page 3. It is unclear based upon this Court’s holding that claims against these

unidentified independent contractors can be summarily dismissed like the claims against NSA

“employees.”

Plaintiffs are requesting a ruling on this matter because the record would be incomplete without

such a ruling. In other words, is the Court holding that claims against independent government

contractors which are found by the court to involve “fantastic or delusional scenarios” (See McBrien
         Case 1:18-cv-01794-PWG Document 28 Filed 09/09/19 Page 2 of 5
v. FBI, Opinion page 13) must also be filed under the FTCA or can they de dismissed because of the

incredible nature of the allegations?

The final concern which Plaintiffs respectfully bring to the Courts attention is that, unlike the

McBrien scenario there are two individuals here who have alleged being subjected to the conduct

recited in the complaint, i.e. both the mother and daughter have experienced similar issues of

harassment and surveillance. Second, unless the Plaintiffs are mistaken, this Court did not take into

consideration any of the factual contentions made by Karen Melton Stewart in her affidavit (See Ex.

A) that was attached to the complaint filed herein. It is her contention, having spent 28 years as an

NSA employee, that the Agency and independent contractors that it hires routinely engage in

widespread illegal surveillance of American citizens.

Finally, Plaintiffs’ counsel is mindful of the fact that this Court has a busy docket to monitor, but

Plainitffs believe, in good faith that further, limited, development of the record may be necessary.

A memorandum of points and authorities and a proposed order are attached.

Respectfully submitted,

/s/ Martin F. McMahon
Martin F. McMahon
Martin F. McMahon & Associates PLLC
1717 K Street NW – Suite 900
Washington, DC 20006
202-862-4343
           Case 1:18-cv-01794-PWG Document 28 Filed 09/09/19 Page 3 of 5



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
                                    SOUTHERN DIVISION



 LEAH CAMPER, et al.,

                 Plaintiffs,                                 Civil No. 1:18-cv-01794-PWG
                                                             Judge Paul W. Grimm
 v.

 NATIONAL SECURITY AGENCY, et al.,

                  Defendants.



MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S

                        MOTION FOR LIMITED RECONSIDERATION

Plaintiff offers the following in support of their Motion For Limited reconsideration

      1. August 15, 2019 Order of this court dismissing Plaintiffs’ case.

      2. Plaintiff’s complaint filed June 18, 2018.

      3. Fed. R. Civ. P. 60(b).

      4. The record herein including the authority by this cited by this Court, McBrien v. Federal Bureau

         of Investigation, 2009 WL 260043.
          Case 1:18-cv-01794-PWG Document 28 Filed 09/09/19 Page 4 of 5
                                     CERTIFICATE OF SERVICE


        I certify that on September 9, 2019 I filed the foregoing pleading with the Clerk of Court using

the CM/ECF system, which will send notice of this filing to all parties registered to receive such notice.



                                                          /s/ Martin F. McMahon
                                                          Martin F. McMahon, Esq.
          Case 1:18-cv-01794-PWG Document 28 Filed 09/09/19 Page 5 of 5
                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND
                              SOUTHERN DIVISION



 LEAH CAMPER, et al.,

                Plaintiffs,                                 Civil No. 1:18-cv-01794-PWG
                                                            Judge Paul W. Grimm
 v.

 NATIONAL SECURITY AGENCY, et al.,

                   Defendants.



                                       PROPOSED ORDER

        The Plaintiffs request for good cause shown that the Court grant their Motion for Limited

Reconsideration.


        It is hereby


        ORDERED that the Plaintiffs’ Motion for Limited Reconsideration be granted based upon the

terms specified herein.


        ____________________________                            _________________


        U.S. District Judge Paul W. Grimm                       Date



ECF copy to all parties.
